                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



ANTWAN CROSBY,

                                       Plaintiff,

               v.                                            CASE NO. 18-3248-SAC


WYANDOTTE COUNTY, et al.,

                                       Defendants.



                               MEMORANDUM AND ORDER

       This matter is a civil rights action filed under 42 U.S.C. § 1983. Plaintiff is a pretrial

detainee and raises various claims related to the conditions of confinement at the Wyandotte

County Detention Center (WCDC) in Kansas City, Kansas. Mr. Crosby alleged inmates were

served food on trays that had mold on them, ceiling vents were “unclean”, and the showers were

“unfit.” Plaintiff also alleged staff members were not doing their jobs in connection with an inmate

that died in August of 2018. Finally, Plaintiff complained that the canteen engages in false

advertisement and collects taxes on items it sells, medical personnel charge $5.00 to see inmates,

inmates can only mail one-page letters, and inmates are charged for soap when it should be given

to them. Plaintiff seeks damages of $8 million.

       On November 13, 2018, the Court entered a Memorandum and Order to Show Cause (ECF

No. 10)(“MOSC”) ordering Plaintiff to show cause by December 12, 2018, why this matter should

not be dismissed due to the deficiencies set forth. Plaintiff filed two requests for extensions of

time to respond to the MOSC, which were granted. The revised deadline for a response was

                                                    1
February 23, 2019. See ECF No. 18. Plaintiff has not responded to the MOSC. The MOSC stated

that if Plaintiff failed within the time allotted to file a response, this action could be dismissed

without further notice. ECF No. 10 at 7.

       As explained in the MOSC, Mr. Crosby’s Complaint is subject to dismissal for a number

of reasons. First, it is clear from face of the Complaint that Plaintiff did not exhaust his

administrative remedies prior to filing this action as required by 42 U.S.C. § 1997e(a).

Accordingly, Plaintiff’s Complaint is subject to dismissal without prejudice for failure to exhaust.

See Aquilar–Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007). Second, the conditions

of which Plaintiff complains do not rise to the level of constitutional violations. See Wilson v.

Seiter, 501 U.S. 294, 298, 303 (1991). Third, Plaintiff lacks standing to make a claim based on

Defendants’ alleged treatment of another inmate who died. See Swoboda v. Dubach, 992 F.2d

286, 289-90 (10th Cir. 1993). Finally, because Plaintiff’s Complaint does not allege any physical

injury, Plaintiff may sue for nominal damages or injunctive relief but not compensatory damages.

See Searles v. Van Bebber, 251 F.3d 869, 876, 879-81 (10th Cir. 2001), cert. denied, 536 U.S. 904

(2002). Therefore, Plaintiff’s claims must be dismissed under Fed. R. Civ. P. 12(b)(6) and 42

U.S.C. § 1997e(e) insofar as they seek compensatory damages.

       For these reasons, all of Plaintiff’s claims are dismissed.

       IT IS THEREFORE ORDERED that this action is dismissed without prejudice for the

reasons stated herein.

       IT IS SO ORDERED.

       DATED: This 1st day of March, 2019, at Topeka, Kansas.



                                              s/_Sam A. Crow_____
                                              SAM A. CROW
                                              U.S. Senior District Judge
                                                 2
